         Case: 3:19-cv-00604-bbc Document #: 34 Filed: 11/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 NATHANIEL ROBINSON,

         Plaintiff,
                                                       Case No. 19-cv-604
    v.

 CANDACE WARNER, ROSYLAIND
 HUNEKE, AND CHRIS ENDREAS,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                             11/16/2020
         Peter Oppeneer, Clerk of Court                        Date
